DETAILED ACTION

1. It is hereby acknowledged that 17/052433 the following papers have been received and placed of record in the file: Remark date 11/02/20

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
						
Claim Objections
5. Claims 1-6 are objected to because of the following informalities:  Claims 1, 4 and 6 recite MCS , PDSCH.., RNTI..,  CRC ….. When abbreviations are first used the full words of the abbreviations should be used as well.   Appropriate correction is required.
						


Claim Rejections - 35 USC § 103

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. Claims 1-6 are rejected under 35 U.S.C. §103 as being unpatentable over NPL-3GPP TSG-RAN WG1 Meeting #92b Ri-1803919 Sanya, P.R. China, 16" - 20" of April, 2018 Agenda item: Po2d Source: Ericsson, referred to as 3GPP in view of 3GPP TSG RAN WG1 Meeting #92bis R1-1804308 referred to as 3GPP2nd in further view of Davydov et al(US 2015/0195818A1),    


a controller configured to use an MCS table among a first MCS table, (see 3GPP section 2.3 MCS table 64QAM) a second MCS table, (see 3GPP section 2.3 MCS table 256QAM) and a third MCS table,(section MCS  for URLLC) and an MCS index, to determine a modulation order and a target coding rate to be used in a PDSCH, (see section 2.3 explains modulation order up to certain code rate)
While 3GPP explains a third MCS table does not explicitly disclose these limitations however 3GPP2nd explains wherein the third MCS table is used in a case that at least a higher parameter for an MCS table is configured to a prescribed value, (see 3GPP2nd  sections 5.1.3.1, 5.1.3.2 explains CRC scrambled by C-RNTI, TC-RNTI,… if higher layer parameter MCS-Table –PDSCH is set…)and a PDSCH is scheduled by a PDCCH with a CRC scrambled by a first RNTI, or a PDSCH is scheduled by a PDCCH with a CRC scrambled by a second RNTI.  (3GPP2nd section 5.1.3.1, 5.1.3.2 PDSCH assigned by a PDCCH with DCI format 1_0 or format 1_1 with CRC scrambled by c_RNTI, TC-RNTI)
    It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with 3GPP2nd.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the claimed invention to improve efficiency of modulation by use of MCS Table with parameter.   (see 5.1.3.1, 5.1.3.2)  
While 3GPP can be understood to use a controller for claimed limitations does not explicitly disclose this limitation, to show this component Davydov is introduced (see Fig,2, 3, paragraph [0026], [0073])


Regarding claim 2, the modified 3GPP taught the terminal apparatus according to claim 1,as described above. The modified 3GPP further teaches wherein
the third MCS table is used in a case that a PDCCH with a CRC scrambled by the C- RNTI is DCI format 1_ 1. (3GPP2nd section 5.1.3.1, 5.1.3.2 PDSCH assigned by a PDCCH with DCI format 1_0 or format 1_1 with CRC scrambled by c_RNTI, TC-RNTI)										

Regarding claim 3, 3GPP teaches a terminal apparatus for communicating with a base station apparatus, the terminal apparatus comprising:
a controller configured to use an MCS table among a first MCS table, a second MCS table, and a third MCS table, and an MCS index, to determine a modulation order and a target coding rate to be used in a PUSCH, (see 3GPP section 2.3 MCS tables 64QAM, 256QAM and URLLC, modulation order up to certain code rate )  wherein the third MCS table is used in a case that at least a higher parameter for an MCS table is configured to a prescribed value, and a PUSCH is scheduled by a PDCCH with a CRC scrambled by a first RNTI, or a PUSCH is scheduled by a PDCCH with a CRC scrambled by a second RNTI. (see 3GPP2nd  sections 5.1.3.1, 5.1.3.2 

Regarding claim 4, 3GPP teaches a base station apparatus for communicating with a terminal apparatus, the base station apparatus comprising:
a controller configured to use an MCS table among a first MCS table, (see 3GPP section 2.3 MCS table 64QAM)   a second MCS table, (see 3GPP section 2.3 MCS table 256QAM)  and a third MCS table, (section MCS  for URLLC)    and an MCS index, to determine a modulation order and a target coding rate to be used in a PDSCH, (see 3GPP section 2.3 explains modulation order up to certain code rate)          
3GPP does not explicitly disclose these limitations however 3GPP2nd explains  wherein the controller uses the third MCS table in a case that at least a higher parameter for an MCS table is configured to a prescribed value,  (see 3GPP2nd  sections 5.1.3.1, 5.1.3.2 explains CRC scrambled by C-RNTI, TC-RNTI,… if higher layer parameter MCS-Table –PDSCH is set…)and a PDSCH is scheduled by a PDCCH with a CRC scrambled by a first RNTI, or a PDSCH is scheduled by a PDCCH with a CRC scrambled by a second RNTI.  (3GPP2nd section 5.1.3.1, 5.1.3.2 PDSCH assigned by a PDCCH with DCI format 1_0 or format 1_1 with CRC scrambled by c_RNTI, TC-RNTI)
    It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with 3GPP2nd.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the claimed invention to improve efficiency of modulation by use of MCS Table with parameter.   (see 5.1.3.1, 5.1.3.2)  

    It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with Davydov’s system for modulation and coding scheme selection and configuration.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the claimed invention to improve coverage or capacity.   (see paragraph [0017])  


Regarding claim 5, the modified 3GPP taught the base station apparatus according to claim 4, as described above. The modified 3GPP further teaches wherein the third MCS table is used in a case that a higher parameter for an MCS table is configured to a prescribed value and is scheduled by DCI format 1_1. (see 3GPP2nd  sections 5.1.3.1, 5.1.3.2 explains CRC scrambled by C-RNTI, TC-RNTI,… if higher layer parameter MCS-Table –PDSCH is set…PDSCH assigned by a PDCCH with DCI format 1_0 or format 1_1 with CRC scrambled by c_RNTI, TC-RNTI)

Regarding claim 6, 3GPP teaches a base station apparatus for communicating with a terminal apparatus, the base station apparatus comprising:
a controller configured to use an MCS table among a first MCS table, (see 3GPP section 2.3 MCS table 64QAM)  a second MCS table, (see section 2.3 MCS table 256QAM)  and a third MCS table, (section MCS  for URLLC)  and an MCS index, to determine a modulation order and 
3GPP does not explicitly disclose these limitations however 3GPP3nd explains wherein the controller uses the third MCS table in a case that at least a higher parameter for an MCS table is configured to a prescribed value, (see 3GPP2nd  sections 5.1.3.1, 5.1.3.2 explains CRC scrambled by C-RNTI, TC-RNTI,… if higher layer parameter MCS-Table –PDSCH is set…) and a PUSCH is scheduled by a PDCCH with a CRC scrambled by a first RNTI, or a PUSCH is scheduled by a PDCCH with a CRC scrambled by a second RNTI.	 (see 3GPP2nd  sections 5.1.3.1, 5.1.3.2 explains CRC scrambled by C-RNTI, TC-RNTI,… if higher layer parameter MCS-Table –PDSCH is set…)
  It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with 3GPP2nd.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the claimed invention to improve efficiency of modulation by use of MCS Table with parameter.   (see 5.1.3.1, 5.1.3.2)  
While 3GPP can be understood to use a controller for limitations does not explicitly disclose this limitation, to show this component Davydov is introduced (see Fig,2, 3, paragraph [0026], [0073])
    It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with Davydov’s system for modulation and coding scheme selection and configuration.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the claimed invention to improve coverage or capacity.   (see paragraph [0017])  

															
Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
NAKAMURA et al(US 2016/0323912A1) explains the present embodiment, unlike in Releases up to and including LTE Rel-11, 256 QAM mode indicates a configuration in which the MCS table, the CQI table, and the like which assume that data transfer on the PDSCH in 256 QAM is performed are used, and indicates a configuration (constitution) in which at least 256 QAM is included as the modulation scheme in which the MCS table that is applied to the PDSCH is constituted, a configuration (constitution) in which the modulation scheme in which the MCS table that is applied to the PDSCH is constituted is constituted from QPSK, 16 QAM, 64 QAM, and 256 QAM, a configuration (constitution) in which 256 QAM is included as the modulation scheme in which the CQI table that is used for the feedback is constituted, a configuration (constitution) in which the modulation scheme in which the CQI table that is used for the feedback is constituted is constituted from QPSK, 16 QAM, 64 QAM, and 256 QAM, or the like. Switching between 64 QAM mode and 256 QAM mode is performed by a prescribed parameter that is given from a higher layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478